                                                      UNITED STATES DISTRICT COURT
                                                        DISTRICT OF CONNECTICUT


  ELIZABETH ANN SHAILER-SOLAK,
       Plaintiff,

                v.                                                     No. 3:16-cv-1681 (VAB)

  CAROLYN W. COLVIN,
  Acting Commissioner, Social Security
  Administration,
         Defendant.


                                                     ORDER TO AMEND CASE CAPTION

              Nancy A. Berryhill became the Acting Commissioner of the Social Security on January

23, 2017.1 When a party in an official capacity resigns or otherwise ceases to hold office while

the action is pending, the officer’s successor is automatically substituted as a party, regardless of

the party’s failure to so move or to amend the case caption; the Court may also order such

substitution at any time. FED. R. CIV. P. 25(d); see also Williams v. Annucci, 895 F.3d 180, 187

(2d Cir. 2018); Tanvir v. Tanzin, 894 F.3d 449, 459 n.7 (2d Cir. 2018).

              Accordingly, the Clerk of the Court is respectfully directed to amend the docket and case

caption to reflect that Nancy A. Berryhill, Acting Commissioner of the Social Security

Administration, is now the named Defendant in this action.

              SO ORDERED at Bridgeport, Connecticut, this 19th day of March, 2019.

                                                                        /s/ Victor A. Bolden
                                                                      VICTOR A. BOLDEN
                                                                      UNITED STATES DISTRICT JUDGE

                                                            
1
  While there is arguably “some doubt about [Ms.] Berryhill’s current legal status in light of the recent determination
by the Government Accountability Office that her tenure has expired under the Federal Vacancies Reform Act,”
Isureal v. Berryhill, No. 3:15-cv-221 (JAM), 2018 WL 1409797, at *1 n.1 (D. Conn. Mar. 21, 2018) (citation
omitted), Ms. Berryhill remains the current officeholder at this time. See Acting Commissioner Bio, accessed Mar.
19, 2019, https://www.ssa.gov/agency/commissioner.html.
